Citation Nr: 1510938	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-04 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to September 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran appeared at a Travel Board hearing with the undersigned in May 2014.  A transcript is of record.

The Board notes that the Veteran submitted additional evidence in June 2014 that was accompanied by a waiver of consideration by the RO.  As such, appellate adjudication may proceed.

The Board also notes that the Veteran submitted a timely Notice of Disagreement with a June 2013 rating decision in which the RO continued the Veteran's 10 percent rating for his service-connected headaches.  However, the RO subsequently increased the Veteran's rating to 30 percent for this disability in a January 2014 rating decision.  In the same month, the Veteran, through his representative, submitted a statement indicating he was satisfied with the 30 percent rating for his service-connected headaches and he no longer wished to pursue an appeal with respect to that issue.  Accordingly, the Board does not have jurisdiction over the issue of entitlement to the increased rating claim regarding the Veteran's service-connected headaches.

Finally, consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than the transcript from the aforementioned Travel Board hearing.



FINDING OF FACT

The Veteran does not have a bilateral foot disability that is causally or etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a foot disability as a result of a left foot contusion sustained in 1985.  He also states that a small boat fell on his right foot in 1987 and his boots caused swelling, which he relates to his current bilateral foot symptomatology.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Indeed, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records show he injured his left foot in 1985 when his foot was caught between a curb and a boat.  He had numbness and edema in the foot, but there were no fractures.  A left foot contusion was diagnosed.  He was provided ice and advised to rest for three days.  Remaining service treatment records are absent further complaint of left foot pain, and there were no complaints or diagnoses related to any right foot injury.  At his separation examination, while the Veteran reported other orthopedic concerns, such as a left knee issue, he specifically denied foot trouble.  A March 1986 examination showed his feet were found to be clinically normal.

A review of the Veteran's post-service treatment notes shows he sought treatment for foot pain from VA.  For example, in March 2011, the Veteran reported right foot pain and he was provided silicone pads.  The examiner noted hyperkeratosis and bilateral cavus foot.

The Veteran also underwent a VA foot examination in March 2011.  He identified subjective complaints of pain, weakness, and fatigability in the right foot.  The Veteran indicated that the inserts provided by VA relieved some symptoms but he still experienced mild swelling in the right foot.

Upon examination, there was no pain, pressure, or other problems involving either foot.  However, there were slight hammertoes noted bilaterally, and the Veteran's x-rays were reviewed.  There were no fractures or dislocations, but there were subtle radiolucencies noted on the base of the metatarsals two through four on his right foot only; no such symptoms were seen on the left foot x-rays.  The examiner also noted the Veteran did not limp, and there was no evidence of abnormal weight bearing.  There was also no evidence of edema, weakness, instability, tenderness, or painful motion upon examination.  However, the Veteran reported pain and a snapping sound in his right foot when standing up.  Based on these findings, the Veteran was diagnosed with right foot pain that was secondary to military service, as "related" by the Veteran.  

Therefore, the examination report does not clearly reflect that it was the examiner's opinion, rather than the Veteran's opinion, that any right foot pain was related to service.  Moreover, the Veteran's claims file was not available for review during the March 2011 examination.  

As such, an addendum opinion was obtained in February 2012.  The examiner reviewed the Veteran's entire claims file.  The summary section acknowledged the Veteran's report of foot injuries and swelling of the feet in his boots.  However, the examiner concluded that the Veteran's current bilateral foot condition was not related to active service.  The examiner explained that the Veteran's x-rays showed no left foot abnormalities, only a subtle right foot condition in the form of radiolucencies.  The examiner further stated the Veteran's service treatment records showed only a left foot injury, and no right foot injury.  The Veteran did not report foot pain during his separation examination. 

In addition, the Veteran testified at a Travel Board hearing in May 2014.  He described bilateral foot pain across the arch and top of the feet and reiterated that he hears a snapping sound when standing.  The Veteran also discussed his foot orthotics, indicating the inserts relieve his symptoms until he wears them out.  Furthermore, the Veteran stated that he was advised that his x-rays showed an "old" injury on his foot.

After the hearing, the Veteran submitted another foot evaluation, dated June 2014.  Only a right foot injury was diagnosed, manifested by pain and numbness.  There were no diagnoses with regard to a left foot condition.  The evaluation noted the history of an injury to the right foot in which a small boat was dropped on top of it.

In this regard, the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
  
Therefore, a review of the evidence shows that the Veteran has reported bilateral foot pain.  Yet, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  However, here, the Veteran's VA treatment records contain a diagnosis of bilateral cavus foot as well as notation of a slight bilateral hammertoe.

Despite such diagnoses, the evidence of record, most notably the March 2011 examination in conjunction with the February 2012 addendum, show that the Veteran's current bilateral foot symptoms are not related to active service.  The VA examiner based the aforementioned conclusion on a review of the claims file as well as a review of the Veteran's documented and reported history.  The examiner provided a conclusion with a supportive rationale, and the VA medical opinion with the addendum is therefore probative.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As for the 2014 opinion, that is not probative for the following reasons.  The examiner checked on the first page that he or she did not have access to the Veteran's claims file, but only his VA health record.  Here, the factual basis of the opinion is predicated on the Veteran's report of an injury to the right foot when he dropped a boat on it during service.  Had the examiner viewed the Veteran service records, he or she would have seen there was, in fact, no right foot injury documented during service (only the left foot, but no diagnosis was rendered for the left foot), and a denial of any foot trouble upon separation from service.  Without knowledge of such probative facts, the examiner's opinion lacks sufficient weight.

In short, not only is there no right foot injury reflected in service treatment records, but even the Veteran's in-service left foot contusion has not been found to produce current residuals.  
 
As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a bilateral foot condition, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a September 2010 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Moreover, the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  The Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in May 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for a bilateral foot condition is denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


